Citation Nr: 1620040	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  07-30 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a throat disorder, to include partial paralysis of the vocal cords.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1960 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board remanded the instant matter in September 2011 and July 2013.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection for a throat disability and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

As noted in the prior Board remands, the Veteran's claims for service connection for tinnitus and hearing loss were also denied in the July 2006 rating decision.  However, in an October 2009 rating decision, the AOJ granted service connection for hearing loss and tinnitus.  As the October 2009 decision represents a full grant of the benefits sought with respect to these issues, these matters are no longer before the Board for consideration.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

As was also noted in the prior Board remands, in his October 2007 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In November 2010 the Veteran was scheduled for a hearing, but he failed to appear.  Neither he nor his representative has requested that the hearing be rescheduled, nor have they submitted good cause for the Veteran's absence.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the record reveals that additional documents were added to the claims file after the issuance of the January 2014 supplemental statement of the case.  However, with the exception of a March 2016 Informal Hearing Presentation submitted by the Veteran's representative, the documents are irrelevant to the issue on appeal.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.


FINDING OF FACT

A throat disorder, to include partial paralysis of the vocal cords, is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for a throat disorder, to include partial paralysis of the vocal cords, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2006 letter, sent prior to the initial unfavorable decision issued in July 2006, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a November 2008 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the November 2008 letter was issued after the initial July 2006 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the November 2008 letter was issued, the Veteran's claim was readjudicated in February 2010, June 2012, and January 2014 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Therefore, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is therefore not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, the Veteran has not alleged or demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, no further action is required with respect to the duty to notify.

Relevant to the duty to assist, the Veteran's service personnel records as well as post-service VA treatment records have been obtained and considered.  In this regard, the Board notes that the AOJ issued a formal finding of unavailability of the Veteran's service treatment records (STRs) in June 2006.  However, in October 2008 the Veteran provided copies of his STRs, which had been provided to him by the National Personnel Records Center.  The provided records included the Veteran's entrance and separation examination reports and medical history reports.  Additionally, the Veteran has never alleged nor does the record indicate that he was ever treated in-service for his claimed throat disorder.  While VA has a heightened duty to assist a Veteran in development of his claims when STRs are missing or unavailable pursuant to O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), the Board finds that in this case the relevant STRs have been obtained and that no further efforts to identify any possibly missing STRs is required.  Specifically, the AOJ made attempts to obtain these records as noted in the June 2006 formal finding, notified the Veteran of its failure to obtain these records in May 2006, and, as noted, the Veteran subsequently submitted copies of at least some of his STRs.  Based on the AOJ's efforts, as detailed in the formal finding memorandum, and on the fact that the record does contain at least some of the Veteran's STRs, the Board determines that any further efforts to obtain possibly missing STRs would be futile.  

Regarding the Veteran's post-service medical records, pursuant to the September 2011 Board remand, a September 2005 VA treatment record has been obtained, as have records dated as early as June 1996.  While the Veteran did indicate that he received VA treatment from a VA facility in Hines, Illinois, as early as 1993, in September 2013 a representative from that facility reported that no such records exist.  Thereafter, the AOJ notified the Veteran of this unavailability and asked that he provide any available records.  The Veteran did not submit any additional treatment records from the Hines VA facility.  Thus, the Board finds that all reasonable efforts have been made to procure all identified records and no further effort in this regard is required.  

Pursuant to the 2011 and 2013 remands, the Veteran was afforded a VA examination for his throat disorder in October 2011 and October 2013 and an addendum opinion was provided in November 2013.  While the Board found in July 2013 that the October 2011 opinion was inadequate to decide the case, the Board finds that the opinions subsequently obtained in October 2013 and November 2013 are adequate to decide the issue as they are predicated on a review of the record, to include the Veteran's available STRs, post-service treatment records, examination reports, and the Veteran's lay statements.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the claim for service connection and no further examination and/or opinion is necessary.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the September 2011 and July 2013 remand directives by obtaining the Veteran's VA treatment records to the extent possible, and obtaining VA etiological opinions in October 2011, October 2013, and November 2013, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

As previously noted, the AOJ exhausted all efforts to locate the Veteran's complete STRs with negative results.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); O'Hare, 1 Vet. App. at 367.  However, there is no presumption, either in favor of the claimant or against VA, arising from possibly missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.   

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   As the Veteran does not have a diagnosis of a chronic disease per VA regulations, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran asserts that his currently diagnosed throat disorder, to include partial paralysis of the vocal cords, is related to his in-service proximity to fumes released in conjunction with artillery fire and his yelling and shouting therein.  

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of a throat disorder.  Specifically, in conjunction with his October 2011 VA examination, the Veteran was noted to have left vocal cord paralysis and that diagnosis is supported by VA treatment records and the October 2013 examination findings.  Thus, the remaining question is whether the Veteran's throat disorder is related to his military service. 

The Veteran's available STRs reveal no complaints, treatment, or diagnoses referable to a throat disorder, and his separation examination revealed no mouth or throat abnormalities.  However, in written documents and in statements made during his VA examinations, the Veteran contends that his throat disorder is the result of his proximity to fumes from discharging artillery devices during service or from yelling frequently therein.  In this regard, as noted in the Board's September 2011 remand, as it has been previously acknowledged that the Veteran's military duties exposed him to loud noises from gunfire, it is feasible that he was simultaneous subjected to the fumes emitted from the firing and detonation of various types of weapons, artillery, and explosive devices near him.  Thus, to establish service connection, there must be probative evidence linking his currently diagnosed throat disorder with any instance of his military service.  Upon review of the evidence, the Board finds the preponderance of the evidence is against the claim.

In this regard, in October 2011, the Veteran was afforded a VA examination in connection with his claim for service connection.  Following an interview with the Veteran, a review of the record, and a physical examination of the Veteran's throat, the examiner diagnosed the Veteran with idiopathic left vocal cord paralysis.  The examiner noted the Veteran's reports that his voice became hoarse in the military and that it had increased in severity since that time.  The examiner also noted the Veteran's reports of yelling frequently during his military service.  Nevertheless, the examiner opined that it was less than likely that his vocal cord paralysis was related to service.  However, in the July 2013 remand, the Board determined that such opinion was based on an inadequate rationale.

Thereafter, pursuant to the July 2013 Board remand, another examination was performed in October 2013.  The October 2013 examiner also reviewed the claims file, interviewed the Veteran, performed a physical examination of the Veteran's throat, noted the Veteran's reports of excessive yelling and screaming during his service, and diagnosed vocal cord paralysis.  Ultimately, the examiner opined that the Veteran's vocal cord paralysis was idiopathic in nature and was not related to loud yelling.

An addendum opinion was obtained in November 2013 from a third VA examiner.  After reviewing the claims file, to include the 2011 and 2013 examination reports, the November 2013 examiner opined that it was less likely than not that the Veteran's vocal cord paralysis was related to his yelling or exposure to artillery fumes during service.  In support of the opinion, the examiner noted that, while excessive yelling and screaming can cause vocal cord nodules, it is not considered to cause vocal cord paralysis.  The examiner further stated that, while "noxious fumes" was generally too broad to consider, it is unlikely that exposure to such fumes would cause vocal cord paralysis.  There is no medical opinion of record to the contrary.

The Board finds that the opinion of the November 2013 VA examiner provided after reviewing the claims file and the Veteran's lay assertions is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.  Moreover, the ultimate opinion provided in November 2013 was supported by the October 2013 findings that the Veteran's throat disorder is not related to service.

To the extent the Veteran believes that he has a current throat disorder that is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of vocal cord paralysis is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of the current throat symptomology is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current diagnosed throat disorder is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the opinion of the VA examiners, especially the November 2013 examiner, to be significantly more probative than the Veteran's lay assertions.  

Furthermore, the Veteran himself places the onset of symptomatology in approximately 1985, which is over 20 years after service.  Specifically, during an April 2005 VA treatment visit, the Veteran reported that he had been experiencing a throat condition, which he described as hoarseness in his voice, for the prior twenty years.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

In summary, the Board finds that a throat disorder, to include partial paralysis of the vocal cords, is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, service connection for such disorder is not warranted.   

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

Service connection for a throat disorder, to include partial paralysis of vocal cords, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


